Case 2:20-cv-10304-LJM-KGA ECF No. 18, PageID.392 Filed 03/10/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DANA DEVONNE WILLIS,

         Plaintiff,                                   Case No. 20-10304
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Kimberly G. Altman

 ANDREW SAUL, COMMISSIONER OF
 SOCIAL SECURITY

         Defendant.


      ORDER ADOPTING REPORT AND RECOMMENDATION [17], GRANTING
         IN PART MOTIONS FOR SUMMARY JUDGMENT [13][15], AND
                        REMANDING THE CASE


        Plaintiff Dana Willis filed this action under 42 U.S.C. §§ 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

supplemental security income benefits. Willis and the Commissioner filed cross-motions for

summary judgement. (ECF Nos. 13, 15.) Before the Court is Magistrate Judge Kimberly Altman’s

Report and Recommendation recommending that each motion be granted in part and denied in

part, and further recommending that this case be remanded to the Commissioner for issuance of a

decision that rectifies the ambiguity in the administrative law judge’s residual function capacity

finding and any error flowing therefrom. (ECF No. 17.)

        At the conclusion of her February 17, 2021 Report and Recommendation, Magistrate Judge

Altman notified the parties that they were required to file any objections within fourteen days of

service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan

Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any further

right of appeal.” (ECF No. 17, PageID.389.) Neither party has filed an objection.
Case 2:20-cv-10304-LJM-KGA ECF No. 18, PageID.393 Filed 03/10/21 Page 2 of 2




       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. (ECF No. 17.)

       Accordingly, the Court GRANTS IN PART and DENIES IN PART Willis’ motion for

summary judgment (ECF No. 13), GRANTS IN PART and DENIES IN PART Defendant’s cross-

motion for summary judgment (ECF No. 15), and REMANDS this matter to the Commissioner

under sentence four of section 205(g) of the Social Security Act for issuance of a decision that

rectifies the ambiguity in the ALJ’s description and analysis of Willis’ residual functional capacity

and any error flowing therefrom.

       SO ORDERED.

       Dated: March 10, 2021


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

                                                 2
